BLD-028                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3213
                                       ___________

                            IN RE: NATHANIEL SWINT,
                                                Petitioner
                       ____________________________________

                    On a Petition for Writ of Coram Vobis from the
           United States District Court for the Eastern District of Pennsylvania
                          (Related to Crim. No. 2-94-cr-00276)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  November 8, 2018
              Before: AMBRO, VANASKIE and KRAUSE, Circuit Judges

                           (Opinion filed: November 14, 2018)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Nathaniel Swint has filed a petition for a writ of coram vobis, seeking to challenge

his sentence of life in prison. For the reasons below, we will deny the petition.

       In 1995, Swint was convicted of drug trafficking charges in the United States

District Court for the Eastern District of Pennsylvania. Based on the drug type and

quantity involved, as well as Swint’s two prior felony drug offenses, he was sentenced to


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the mandatory minimum sentence of life in prison. We affirmed his conviction and

sentence on appeal. See No. 96-1870. In 2000, the District Court denied Swint’s motion

filed pursuant to 28 U.S.C. § 2255. See United States v. Swint, No. 98-5788, 2000 WL
987861 (E.D. Pa. July 17, 2000). We denied Swint a certificate of appealability. See

C.A. No. 00-3501.

       A writ of coram nobis 1 is available to challenge an invalid conviction with

continuing consequences when the petitioner is no longer in custody. Mendoza v. United

States, 690 F.3d 157, 159 (3d Cir. 2012). Because Swint is still in custody, a petition for

coram nobis or coram vobis is not an appropriate vehicle for challenging his sentence. 2

Accordingly, we will deny the petition. Swint motion to supplement the petition is

granted.




1
 There is no material distinction between coram nobis and coram vobis. See Rawlins v.
Kansas, 714 F.3d 1189, 1194-95 (10th Cir. 2013).
2
  In any event, Swint’s claims are without merit. In his petition, Swint argues that
pursuant to the Supreme Court’s decision in Burgess v. United States, 553 U.S. 124
(2008), his prior convictions do not qualify as felony drug offenses that trigger a
mandatory minimum of life in prison. See 21 U.S.C. § 841(b)(1)(A) (“If any person
commits a violation of this subparagraph [] after two or more prior convictions for a
felony drug offense have become final, such person shall be sentenced to a mandatory
term of life imprisonment.”). In Burgess, the Supreme Court held that a state drug
offense that was classified as a misdemeanor but was punishable by more than one year
in prison qualified as a felony drug offense. 553 U.S. at 126-27. Swint’s 1972 state court
conviction for selling heroin resulted in a sentence of two to four years. Thus, it was
punishable by more than one year in prison. His 1985 conviction on federal drug
trafficking charges resulted in a sentence of fifteen years in prison. Swint has not shown
that his prior convictions no longer qualify as felony drug offenses.
                                              2